DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, an information disclosure statement (IDS) has been filed on 7/22/2020 and reviewed by the Examiner.
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1: The hinged noses on the leading edge shown in figures 6a-6e.
Species 2: The Krueger flaps on the leading edge shown in figure  7a-7e.
Species 3: The plain flaps on the trailing edge shown in figure 8a-8e.
Species 4: The fowler flaps on the trailing edge shown in figure 9a-9e.
One choice between species 1, and 2, and one choice between species 3, and 4 must be made.
The species are independent or distinct because species 1, and 2 are two discrete embodiments of the leading edge system that cannot coexist in the same apparatus, and species 3, and 4 are two discrete embodiments of the trailing edge system that cannot coexist in the same apparatus. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-3, 6, and 9-20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Lawrence Youst on 4/13/2022 a provisional election was made without traverse to prosecute the invention of species 1, and 3, claims 4, and 7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5, and 8 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 12, 14-16, 18-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Goossen et al. (PGPub #2011/0147533).
Regarding claim 1, Goossen teaches a proprotor system for a ducted aircraft convertible between a vertical takeoff and landing flight mode and a forward flight mode comprising: a plurality of proprotor blades (24); a duct (20) surrounding the proprotor blades (20, and 24 as seen in figure 2) and including an adaptive geometry device movable into a plurality of positions including a hover position and a cruise position (36, and 38 as seen in figure 2); and one or more actuators (40) coupled to the adaptive geometry device (36, 38, and 40 as seen in figure 2); wherein, the one or more actuators are configured to move the adaptive geometry device between the hover position and the cruise position based on the flight mode of the ducted aircraft (Paragraph 34, lines 1-25), thereby improving flight performance of the ducted aircraft (Paragraph 34, lines 1-25).
Regarding claim 2, Goossen teaches the proprotor system as recited in claim 1 wherein the duct forms a shape and movement of the adaptive geometry device between the hover position and the cruise position changes the shape of the duct (20., 36, and 38 as seen in figure 2, and Paragraph 34, lines 1-25).
Regarding claim 3, Goossen teaches the proprotor system as recited in claim 1 wherein the adaptive geometry device further comprises a leading edge adaptive geometry device coupled to a leading edge of the duct (20, and 36 as seen in figure 2).
Regarding claim 6, Goossen teaches the proprotor system as recited in claim 1 wherein the adaptive geometry device further comprises a trailing edge adaptive geometry device coupled to a trailing edge of the duct (20, and 38 as seen in figure 2).
Regarding claim 12, Goossen teaches the proprotor system as recited in claim 1 wherein the adaptive geometry device further comprises a plurality of adaptive geometry devices circumferentially disposed around a circumference of the duct (118 as seen in figure 5D).
Regarding claim 14, Goossen teaches the proprotor system as recited in claim 1 wherein the one or more actuators move the adaptive geometry device into the hover position in the vertical takeoff and landing flight mode and the cruise position in the forward flight mode (Paragraph 34, lines 1-25).
Regarding claim 15, Goossen teaches a ducted aircraft comprising: a fuselage (14); a proprotor system (12) coupled to the fuselage (12, and 14 as seen in figure 1), the proprotor system comprising: a plurality of proprotor blades (24); a duct (20) surrounding the proprotor blades (20, and 24 as seen in figure 2) and including an adaptive geometry device movable into a plurality of positions including a hover position and a cruise position (36, and 38 as seen in figure 2); and one or more actuators (40) coupled to the adaptive geometry device (36, 38, and 40 as seen in figure 2); wherein, the ducted aircraft is convertible between a vertical takeoff and landing flight mode and a forward flight mode (Paragraph 34, lines 1-25); and wherein, the one or more actuators are configured to move the adaptive geometry device between the hover position and the cruise position based on the flight mode of the ducted aircraft (Paragraph 34, lines 1-25), thereby improving flight performance of the ducted aircraft (Paragraph 34, lines 1-25).
Regarding claim 16, Goossen teaches the ducted aircraft as recited in claim 15 wherein the duct has a leading edge inner lip radius R when the adaptive geometry device is in the hover position and a leading edge inner lip radius r when the adaptive geometry device is in the cruise position; and wherein, R>r (36, and 38 as seen in figure 2, and Paragraph 34, lines 1-25).
Regarding claim 18, Goossen teaches the ducted aircraft as recited in claim 15 wherein the duct has a diffusion angle A when the adaptive geometry device is in the hover position and a diffusion angle                                 
                                    α
                                
                             when the adaptive geometry device is in the cruise position; and wherein, A>                                
                                     
                                    α
                                
                             (36, and 38 as seen in figure 2, and Paragraph 34, lines 1-25).
Regarding claim 19, Goossen teaches the ducted aircraft as recited in claim 15 wherein the duct has a thickness T when the adaptive geometry device is in the hover position and a thickness t when the adaptive geometry device is in the cruise position; and wherein, T>t (36, and 38 as seen in figure 2, and Paragraph 34, lines 1-25).
Regarding claim 20, Goossen teaches the ducted aircraft as recited in claim 15 further comprising a flight control computer including a duct geometry controller configured to detect the flight mode of the ducted aircraft and send one or more commands to the one or more actuators to move the adaptive geometry device based on the flight mode of the ducted aircraft (Paragraph 34, lines 1-25).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Goossen et al. (PGPub #2011/0147533) in view of Piasecki et al. (US #10,641,290).
Regarding claim 4, Goossen teaches the proprotor system as recited in claim 3, wherein, the leading edge adaptive geometry device is substantially in chordwise alignment with the duct in the cruise position and tilted radially outward to increase a leading edge inner lip radius of the duct in the hover position (20, and 36 as seen in figure 2, and Paragraph 34, lines 1-25). but does not teach that the leading edge adaptive geometry device further comprises a plurality of hinged noses rotatably coupled to the leading edge of the duct.  
However, Piasecki does teach that the leading edge adaptive geometry device further comprises a plurality of hinged noses rotatably coupled to the leading edge of the duct (90 as seen in figure 13, and 80 as seen in figure 12).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the leading edge device be a plurality of hinged noses because Goossen and Piasecki are both variable shape ducted rotors.  The motivation for having the leading edge device be a plurality of hinged noses is that it allows the system to be asymmetrically controlled which can help improve the performance.
Regarding claim 7, Goossen teaches the proprotor system as recited in claim 6 wherein, the trailing edge adaptive geometry device is substantially in chordwise alignment with the duct in the cruise position and tilted radially outward to increase a diffusion angle of the duct in the hover position (20, and 38 as seen in figure 2, and Paragraph 34, lines 1-25). But does not teach that the trailing edge adaptive geometry device further comprises a plurality of plain flaps rotatably coupled to the trailing edge of the duct.
However, Piasecki does teach that the trailing edge adaptive geometry device further comprises a plurality of plain flaps rotatably coupled to the trailing edge of the duct (98 as seen in figures 18, and 19).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the trailing edge device be a plurality of flaps because Goossen and Piasecki are both variable shape ducted rotors.  The motivation for having the trailing edge device be a plurality of flaps is that it allows the system to be asymmetrically controlled which can help improve the performance.
Regarding claim 13, Goossen teaches the proprotor system as recited in claim I wherein the adaptive geometry device further comprises a plurality of adaptive geometry devices (118 as seen in figure 5D) and the one or more actuators further comprise a plurality of actuators (114 as seen in figure 5D), but Goossen does not teach that each actuator coupled to a respective one of the adaptive geometry devices.
However, Piasecki does teach that each actuator coupled to a respective one of the adaptive geometry devices (60 as seen in figure 12, 90 as seen in figure 13, and Column 9, line 52-Column 10, line 2, this teaches that the sections are capable of moving asymmetrically and independently of each other and that there is an actuator contained within the sections, for this to work there must be an in each of the sections).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have each actuator coupled to a respective adaptive device because Goossen and Piasecki are both variable shape ducted rotors.  The motivation for having each actuator coupled to a respective adaptive device is that it allows each of the sections to be individually controlled.
Claims 9-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goossen et al. (PGPub #2011/0147533) in view of Pinto (US #10,040,563).
Regarding claim 9, Goossen teaches the proprotor system as recited in claim 1 but does not teach that the adaptive geometry device further comprises an intermediate adaptive geometry device disposed between leading and trailing edges of the duct.  However, Pinto does teach that the adaptive geometry device further comprises an intermediate adaptive geometry device (26) disposed between leading and trailing edges of the duct (26 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have an intermediate device between the leading and trailing edges because Goossen and Pinto are both rotor systems with movable ducts.  The motivation for having an intermediate device between the leading and trailing edges is that it allows the system to translate the trailing edge of the duct.
Regarding claim 10, Goossen as modified by Pinto teaches the proprotor system as recited in claim 9 but Goossen does not teach that the duct further comprises a plurality of tail extensions and a forward duct airframe and the intermediate adaptive geometry device further comprises a plurality of elongating adaptive geometry devices slidably coupling the tail extensions to the forward duct airframe.  However, Pinto does teach that the duct further comprises a plurality of tail extensions (18, and 24) and a forward duct airframe (13, and 16) and the intermediate adaptive geometry device further comprises a plurality of elongating adaptive geometry devices (26) slidably coupling the tail extensions to the forward duct airframe (13, and 24 as seen in figure 1, 18, and 26 as seen in figure 2, and 13, 16, and 26 as seen in figure 3, and Column 8, line 65-Column 9, line 12).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a plurality of elongating devices that slide tail extensions relative to the duct airframe because Goossen and Pinto are both rotor systems with movable ducts.  The motivation for having a plurality of elongating devices that slide tail extensions relative to the duct airframe is that it allows the majority of the trailing edge of the duct to be displaceable which can help to control the exhaust area of the duct.
Regarding claim 11, Goossen as modified by Pinto teaches the proprotor system as recited in claim 10 wherein the trailing edge is moved to increase the exhaust area in the hover position (36, and 38 as seen in figure 2, and Paragraph 34, lines 1-25), and is moved to a retracted position with a smaller exhaust area in the cruise position (36, and 38 as seen in figure 2, and Paragraph 34, lines 1-25), but Goossen does not teach that the elongating adaptive geometry devices extend the tail extensions in an aft direction to increase the exhaust area and retract the tail extensions toward the forward duct airframe for the smaller exhaust area.
However, Pinto does teach that the elongating adaptive geometry devices extend the tail extensions in an aft direction to increase the exhaust area (Column 3, lines 8-12, and Column 8, line 65-Column 9, line 12) and retract the tail extensions toward the forward duct airframe for the smaller exhaust area (Column 3, lines 8-12, and Column 8, line 65-Column 9, line 12).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the change in exhaust area be at least partially accomplished by the translation of the tail extensions because Goossen and Pinto are both rotor systems with movable ducts.  The motivation for having the change in exhaust area be at least partially accomplished by the translation of the tail extensions is that it gives the system greater control over the size of the exhaust area.
Regarding claim 17, Goossen teaches the ducted aircraft as recited in claim 15 wherein the trailing edge is moved to increase the exhaust area in the hover position (36, and 38 as seen in figure 2, and Paragraph 34, lines 1-25), and is moved to a retracted position with a smaller exhaust area in the cruise position (36, and 38 as seen in figure 2, and Paragraph 34, lines 1-25), but does not teach that the duct has a chord length L when the adaptive geometry device is in the increased exhaust area position and a chord length l when the adaptive geometry device is in the smaller exhaust area position; and wherein, L >l.
However, Pinto does teach that the duct has a chord length L when the adaptive geometry device is in the increased exhaust area position (Column 3, lines 8-12, and Column 8, line 65-Column 9, line 12) and a chord length l when the adaptive geometry device is in the smaller exhaust area position (Column 3, lines 8-12, and Column 8, line 65-Column 9, line 12); and wherein, L >l (Column 3, lines 8-12, and Column 8, line 65-Column 9, line 12).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the change in exhaust area be at least partially accomplished by the translation of the tail extensions because Goossen and Pinto are both rotor systems with movable ducts.  The motivation for having the change in exhaust area be at least partially accomplished by the translation of the tail extensions is that it gives the system greater control over the size of the exhaust area.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647